Citation Nr: 0710002	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for numbness and tingling of the hands 
and feet, claimed as Buerger's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain



INTRODUCTION

The veteran had active service from November 1978 to March 
1979 and October 1979 to July 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection for numbness and tingling of the hands 
and feet was previously denied by an unappealed rating 
decision in November 2001.  That decision is now final.

2.  Evidence presented since the November 2001 decision is 
cumulative of evidence previously considered.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the claim for 
service connection has not been presented.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the 
request to reopen.  In June 2006, the veteran was sent a 
letter providing her with notice as to what specific evidence 
was needed to reopen her claim, in accord with Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), and 
with notice of how effective date and disability rating are 
assigned, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was subsequently 
readjudicated without taint from the prior decisions; no 
prejudice has been alleged; and none is apparent from the 
record.  The VA has done everything reasonably possible to 
assist the veteran with respect to her claim for benefits, 
such as obtaining medical records.  Consequently, the duties 
to notify and assist have been met.  

The RO denied service connection for numbness and tingling of 
the hands and feet in November 2001.  That decision was not 
appealed and is now final.  38 U.S.C.A. § 7105(c) (West 
1991); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  However, 
a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The November 2001 RO decision denied the claim based on lack 
of evidence that the condition was incurred in or caused by 
service.  The RO previously denied service connection for 
numbness of the right hand in July 1997 for the same reason.  
Subsequent to the November 2001 RO decision, the veteran has 
submitted VA treatment records for pain and discomfort in her 
hands and lower extremities.  While "new," in that they 
were not previously seen, these records are cumulative of 
treatment records previously considered by the RO. This 
evidence is not "material" as it merely reiterates the fact 
that the veteran has sought treatment for problems with her 
hands and feet.  The veteran also submitted a statement 
asserting that in May 1992, while in service, she had so much 
pain in her feet she was taken to the hospital, and a lay 
statement corroborating that this event occurred.  These 
statements are not "material" as they merely reiterate 
information contained in the veteran's service medical 
records which were previously considered in the November 2001 
decision.  None of the additional evidence includes competent 
medical evidence linking the veteran's current condition to 
service; as such, the evidence is merely cumulative of 
previously considered evidence.  Because the only additional 
evidence is cumulative of evidence previously considered, new 
and material evidence has not been submitted and the request 
to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for numbness and tingling of the 
hands and feet.  The request to reopen the claim is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


